Citation Nr: 1625404	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  06-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1982 to February 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2012, the Board remanded the matter on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to a TDIU rating is warranted.

In a September 2012 decision, the Board determined that the issue of TDIU had been reasonably raised by the Veteran.  The Board noted that the combined rating was 100 percent, effective November 16, 2000.

The Board recognized the fact that the Veteran is currently in receipt of a 100 percent disability rating for her service-connected posttraumatic stress disorder (PTSD) as well as a combined 100 percent rating for her service-connected disabilities.  The Board also recognized that in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such an instance in order to determine the Veteran's eligibility for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  In this case, the Veteran was only granted SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) from November 16, 2000, to March 1, 2001, and since January 14, 2008.  The Board remanded the claim for further adjudication as there are still time periods during this appeal when she could be eligible for entitlement a TDIU rating.

Since the September 2012 remand, the AOJ obtained additional VA treatment records, and mailed the Veteran a Supplemental Statement of the Case (SSOC) which specifically determined whether entitlement to individual unemployability from January 11, 1999 to November 16, 2000 was warranted.  The AOJ found it was not.  Nonetheless, the AOJ failed to determine the Veteran's eligibility for a TDIU rating from March 1, 2001 to January 14, 2008, and an additional remand is necessary.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to her service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) from March 1, 2001 to January 14, 2008.  

In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, to include providing the Veteran and her representative with VCAA notice on the issue of entitlement to a TDIU as well as a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and/or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to a TDIU rating) should be reviewed with consideration of all applicable laws and regulations-- specifically to include consideration of all of the evidence added to the record since the February 2016 SSOC.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






